DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention II, Claims 1-19, in the response filed October 12, 2021, is acknowledged.  Non-elected claim 20 has been withdrawn from further consideration.

Drawings
	The drawings filed February 3, 2020 are approved.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 8, 10, 13, 16 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) 
Claim 3 recites the limitation “wherein the mounting element comprises at least one of a number of retaining channels, a number of retaining clips, a number of positioning pins, a number of mounting cut-outs, a number of retaining nuts, a number of retaining rails or a number of retaining screws”.  It is unclear from the written description and the provided drawings how the mounting element is capable of having multiple or all of these retaining member types at the same time.  As such, enablement is lacking.
Claim 8 recites the limitation “the at least one support member is one of a seat cushion panel, a seat cushion pad, a seat back cushion panel, a seat back cushion pad, a head restraint cushion panel, a head restraint cushion pad, an armrest cushion panel, an armrest cushion pad, a lower seat cushion panel, an upper seat cushion panel”.  It is unclear from the written description and the provided drawings how the support member is capable of having multiple or all of these member types at the same time.  As such, enablement is lacking.
Claim 10 recites the at least one trim element “is one of a seat cushion trim cover, a seat back trim cover, a seat back panel, a seat back pocket, a head restraint cover, an armrest cover, a table cover, or a seat belt pocket”.  It is unclear from the written description and the provided drawings how the trim element is multiple or all of these members at the same time.  As such, enablement is lacking.
Claim 13 recites “at least one of the frame elements is configured variably extendable to allow at least one of variable length, variable width or variable height of the main frame”.  It is unclear from the written description and the provided drawings how the frame element achieves multiple or all of these adjustments.  As such, enablement is lacking.
Claim 16 recites the “plurality of frame elements configured as at least one of a strut, tube, beam, pipe, bar, rod, plane, pad, sheet or plate”.  It is unclear from the written description 
Claim 17 recites the “frame element configured variably extendable to allow at least one of variable length, variable width or variable height of the main frame”.  It is unclear from the written description and provided drawings how the frame element is capable of multiple or all of these adjustments.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 7, 8, 10, 13, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “wherein the mounting element comprises at least one of a number of retaining channels, a number of retaining clips, a number of positioning pins, a number of mounting cut-outs, a number of retaining nuts, a number of retaining rails or a number of retaining screws”.  It is unclear if Applicant intends to positively claim a single one of these members, multiple of the members, or all of these members.  In addition, it is unclear if these retaining members are intended to represent the same structure as the previously set forth “integrated retaining elements”.
Claim 4 recites the limitation "the retaining channels" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 7 recites the limitation “the at least one support member is configured as a foam panel or foam pad, including a cushion panel or a cushion pad”.  It is unclear from this recitation if the cushion and the foam are intended to represent the same structure.  
Claim 8 recites the limitation “the at least one support member is one of a seat cushion panel, a seat cushion pad, a seat back cushion panel, a seat back cushion pad, a head restraint cushion panel, a head restraint cushion pad, an armrest cushion panel, an armrest cushion pad, a lower seat cushion panel, an upper seat cushion panel”.  It is unclear if Applicant intends to positively claim a single one of, multiple of, or all of these members.
Claim 10 recites the at least one trim element “is one of a seat cushion trim cover, a seat back trim cover, a seat back panel, a seat back pocket, a head restraint cover, an armrest cover, a table cover, or a seat belt pocket”.  It is unclear if Applicant intends to positively claim a single one of, multiple of, or all of these members.
Claim 13 recites “at least one of the frame elements is configured variably extendable to allow at least one of variable length, variable width or variable height of the main frame”.  It is unclear if Applicant intends to positively claim a single one of, multiple of, or all of these adjustments.
Claim 16 recites the “plurality of frame elements configured as at least one of a strut, tube, beam, pipe, bar, rod, plane, pad, sheet or plate”.  It is unclear if Applicant intends to positively claim a single one of, multiple of, or all of these members.
Claim 17 recites the “frame element configured variably extendable to allow at least one of variable length, variable width or variable height of the main frame”.  It is unclear if Applicant intends to positively claim a single one of, multiple of, or all of these adjustments.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-6, 8-10, and 12, as best understood with the above cited indefiniteness, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuo (6634718).
Note a seat trim structure for a vehicle seat, comprising at least: a mounting element (9) having a plurality of integrated retaining elements (13, 15), a number (1) of detachable support members (10), and a number (1) of detachable trim elements (11), wherein the support members are detachably arranged to the mounting element and wherein the integrated retaining elements are configured to detachably retain the number of trim elements to the mounting element.
Regarding claim 3, note the mounting element comprises at least one of a number of retaining channels, a number of retaining clips, a number of positioning pins, a number of mounting cut-outs, a number of retaining nuts, a number of retaining rails (13 or 15) or a number of retaining screws.

Regarding claim 5, note at least one of the trim elements (11) is detachably retained to the mounting element (9) in such a manner that at least one of the support members (10) is arranged between the trim element (11) and the mounting element (9) and is held in position.  See Figures 3 and 5.
Regarding claim 6, note at least one the support elements (10) comprises a rear surface (bottom surface) and a front surface (top surface) wherein the rear surface is arranged on a front surface (top surface) of the mounting element (9) and a rear surface (bottom surface) of at least one of the trim elements (11) is arranged on the front surface of the support element.
Regarding claim 8, note the at least one support member (10) is one of a seat cushion panel, a seat cushion pad (see Figures 1-5), a seat back cushion panel, a seat back cushion pad, a head restraint cushion panel, a head restraint cushion pad, an armrest cushion panel, an armrest cushion pad, a lower seat cushion panel, an upper seat cushion panel.
Regarding claim 9, note the at least one trim element (11) is configured as a trim cover having a curved profile.  See Figure 5.
Regarding claim 10, note the at least one trim element (11) is one of a seat cushion trim cover (see Figures 1-3 and 5), a seat back trim cover, a seat back panel, a seat back pocket, a head restraint cover, an armrest cover, a table cover, or a seat belt pocket.
Regarding claim 12, note the at least one of the trim element (11) or the support member (10) has a seating surface having a curved shape.  See Figures 1-3 and 5.

Claims 1 and 3-12, as best understood with the above cited indefiniteness, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Malak (4861104).

Regarding claim 3, note the mounting element comprises at least one of a number of retaining channels, a number of retaining clips, a number of positioning pins, a number of mounting cut-outs, a number of retaining nuts, a number of retaining rails or a number of retaining screws (44).
Regarding claim 4, note at least one of the trim elements (7) is detachably retained to the mounting element (10, 40, 44) by a retaining hook (32) which is detachably retained to one of the retaining channels (tubular front end of 10, as shown in Figure 3).
Regarding claim 5, note at least one of the trim elements (7) is detachably retained to the mounting element (10, 40, 44) in such a manner that at least one of the support members (20) is arranged between the trim element and the mounting element and is held in position.  See Figures 2 and 3.
Regarding claim 6, note at least one the support elements (20) comprises a rear surface (bottom surface) and a front surface (top surface) wherein the rear surface is arranged on a front surface (top surface) of the mounting element (10, 40, 44) and a rear surface (bottom surface) of at least one of the trim elements (7) is arranged on the front surface of the support element.
Regarding claim 7, note the at least one support member is configured as a foam panel or foam pad (see line 14 in column 3), including a cushion panel or a cushion pad.
Regarding claim 8, note the at least one support member (20) is one of a seat cushion panel, a seat cushion pad (see Figure 2), a seat back cushion panel, a seat back cushion pad, a 
Regarding claim 9, note the at least one trim element (7) is configured as a trim cover having a curved profile.  See Figures 2 and 3.
Regarding claim 10, note the at least one trim element (7) is one of a seat cushion trim cover (see Figures 2 and 3), a seat back trim cover, a seat back panel, a seat back pocket, a head restraint cover, an armrest cover, a table cover, or a seat belt pocket.
Regarding claim 11, note the at least one trim element (7) comprises a material of one or more of a vinyl, fabric, and/or leather.  See line 19 in column 3.
Regarding claim 12, note the at least one of the trim element (7) or the support member (20) has a seating surface having a curved shape.  See Figure 3.

Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benson et al (1400717).
Note a seat structure for a vehicle seat, comprising at least: a main frame (10, 11, 12, 20, 21, 28, 29, 30) formed by a plurality of frame elements, wherein at least one (28-30 or 10-12) of the frame elements is configured variably extendable to allow at least one of variable length, variable width or variable height of the main frame.

Claims 14-16 and 19, as best understood with the above cited indefiniteness, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Malak (4861104).
Note a seat structure for a vehicle seat, comprising at least: a main frame (10) and a seat trim structure, wherein the seat trim structure comprising at least a mounting element (40, 44) having a plurality of integrated retaining elements (44), a number (1) of detachable support members (20), and a number of detachable trim elements (7, 32), wherein at least one of the support members (20) is detachably arranged to the mounting element (40, 44) and wherein the 
Regarding claim 15, note the main frame (10) is configured at least as a seat supporting frame made of at least one of metal or composite material.  See line 9 in column 3.
Regarding claim 16, note the main frame (10) comprises a plurality of frame elements configured as at least one of a strut, tube (see line 7 in column 3, and note Figures 2 and 3), beam, pipe, bar, rod, plane, pad, sheet or plate.
Regarding claim 19, note the seat trim structure is detachably attached to the main frame (10) by at least one of a screw connection (44) or clip connection.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuo (6634718) in view of Gonnsen et al (20150217868).

	Note that, as the claim is a product claim, the process of producing (i.e. a 3D printing process), carries no patentable weight in the claim.
In the primary reference, note the mounting element (10, 40, 44) is configured as a mounting substrate (as shown in the figures).
The secondary reference teaches configuring a mounting element (88) of a seat structure as a mounting substrate element that is produced by a 3D printing process.  See ¶0112.
As stated above, the 3D printing process carries no patentable weight, nevertheless, it would have been obvious to one having ordinary skill in the pertinent art at the time of filing of the instant application to modify the primary reference in view of the teachings of the secondary reference by producing the mounting element by a 3D printing process.  This modification provides an alternate, equivalent production process for the mounting element, wherein the mounting element performs equally as well with or without a 3D production process.  The choice in process is merely a design consideration.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Malak (4861104) in view of Gonnsen et al (20150217868).
The primary reference shows all claimed features of the instant invention with the exception of the mounting element being configured as a mounting substrate element produced by a 3D printing process.
	Note that, as the claim is a product claim, the process of producing (i.e. a 3D printing process), carries no patentable weight in the claim.

The secondary reference teaches configuring a mounting element (88) of a seat structure as a mounting substrate element that is produced by a 3D printing process.  See ¶0112.
As stated above, the 3D printing process carries no patentable weight, nevertheless, it would have been obvious to one having ordinary skill in the pertinent art at the time of filing of the instant application to modify the primary reference in view of the teachings of the secondary reference by producing the mounting element by a 3D printing process.  This modification provides an alternate, equivalent production process for the mounting element, wherein the mounting element performs equally as well with or without a 3D production process.  The choice in process is merely a design consideration.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuo (6634718) in view of Malak (4861104).
The primary reference shows all claimed features of the instant invention with the exception of the at least one support member being configured as a foam panel or foam pad, including a cushion panel or a cushion pad.
The secondary reference conventionally teaches configuring a seat structure support member configured as a foam panel or foam pad, including a cushion panel or a cushion pad.  Note as described in the rejection above.
It would have been obvious to one having ordinary skill in the pertinent art at the time of filing of the instant application to modify the primary reference in view of the teachings of the secondary reference by configuring the at least one support member as a foam panel or foam pad, including a cushion panel or a cushion pad.  This modification provides a conventionally used, durable, and readily available configuration (i.e. material) for the support member.  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuo (6634718) in view of Malak (4861104).
The primary reference shows all claimed features of the instant invention with the exception of the at least one trim element comprising a material of one or more of a vinyl, fabric, and/or leather.
The secondary reference conventionally teaches configuring a seat structure trim element as comprising a material of one or more of a vinyl, fabric, and/or leather.  Note as discussed in the rejection above.
It would have been obvious to one having ordinary skill in the pertinent art at the time of filing of the instant application to modify the primary reference in view of the teachings of the secondary reference by configuring the at least one trim element as comprising a material of one or more of a vinyl, fabric, and/or leather.  This modification provides a conventionally used, durable, and readily available material for the trim element.  

Claims 17 and 18, as best understood with the above cited indefiniteness, are rejected under 35 U.S.C. 103 as being unpatentable over Malak (4861104) in view of Blind et al (20120326478).
The primary reference shows all claimed features of the instant invention with the exception of the main frame which can be additionally supported by at least one frame element configured variably extendable to allow at least one of variable length, variable width or variable height of the main frame (claim 17); wherein the extendable frame element is linearly movable (claim 18).
The secondary reference conventionally teaches configuring a vehicle seat structure with a main frame (16a, 46a,16b, 46b) which is supported by at least one frame element (56, 50a, 50b) configured variably extendable to allow at least one of variable length, variable width 
It would have been obvious to one having ordinary skill in the pertinent art at the time of filing of the instant application to modify the primary reference in view of the teachings of the secondary reference by adding to the main frame, supporting structure including at least one frame element configured variably extendable to allow at least one of variable length, variable width or variable height of the main frame (claim 17); wherein the extendable frame element is linearly movable (claim 18).  This modification provides selective width adjustment of the seat structure in order to adapt the seat to the physiology of varying users, thereby enhancing user support and comfort.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON NELSON JR whose telephone number is (571)272-6861.  The examiner can normally be reached on M-F 5:30am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






mn				                         /MILTON NELSON JR/November 17, 2021                                      Primary Examiner, Art Unit 3636